DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 and 07/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 12, and 20 recite “receiving a task configuration mapping tasks to entity types; receiving an entity configuration mapping entity types to methods for determining entities of each entity type; receiving a natural language sentence from a user in a chatbot conversation; predicting an intent of the natural language sentence using an intent detection model, the intent representing a task requested by the user via the natural language sentence; identifying one or more entity types corresponding to the requested task from the task configuration; for each identified entity type, determining an entity of the entity type by executing the methods corresponding to the entity type specified in the entity configuration; performing the requested task based on the determined entities; and sending a response based on the performed task 
This judicial exception is not integrated into a practical application. In particular, claims 12 and 20 recite the additional elements of a processor and a computer-readable storage medium as per the independent claims. For example, in [0064] of the as filed specification, there is a description of using a general purpose computing environment or computing device as recited in [0023]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a generalized architecture as a computing system as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible. 
With respect to claim 2 and 13 the claim relates to determining an entity pool comprising one or more candidate entities; and eliminating one or more entities from the entity pool based on one or more hints specified in the entity configuration. This relates to the mind determining a plurality of entities and eliminating entities from the pool based on the hints in the entity configuration. No 
With respect to claim 11 the claim relates to maintaining, by the online system, a set of tasks based on the conversation with the user, wherein a task from the set of tasks corresponds to an intent determined from a user utterance; and selecting a task from the set of tasks and performing the task. This relates to the mind maintaining a general system for the set of tasks obtained from the conversation with a user, and selecting and performing a task from the set. No additional limitations are present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US Pub No. 20200104362).
Regarding claim 1, 12, and 20, Yang teaches a computer implemented method for determining intent of a user in a chatbot conversation, (see [0043], “determine the user's intent based on natural language input.”) 
the method comprising: receiving a task configuration mapping tasks to entity types; (see [0259], where the system is configured with a named entity model and knowledge base such that “system 800 determines a domain corresponding to received natural language input (e.g., using the techniques and components” and the corresponding domain defines entity types, for example, tasks such as "searching for and playing media items" or "searching for geographical locations" are mapped to the entity types "songs, movies, books, video games etc" within the media domain)
receiving an entity configuration mapping entity types to methods for determining entities of each entity type; (see [0260], where the system is configured with a named entity model and knowledge base such that “system 800 determines, based on the natural language input, one or more respective values for one or more respective properties of the domain”, and the properties of the domain are used in identifying the named entities, as in the example of the media domain, where “first and second values of "Cheap of You" and "Ed Sheeran" are respectively determined for the media domain properties musicTitle and musicArtist. In some examples, at least one of the values represents a named entity (e.g., the first value "Cheap of You" represents the named entity "Shape of You").”);
receiving a natural language sentence from a user in a chatbot conversation; (see [0003], where “a user can provide a speech input containing a user request to a digital assistant operating on an electronic device.”)
predicting an intent of the natural language sentence using an intent detection model, the intent representing a task requested by the user via the natural language sentence; (see [0040], where “interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent.”);
identifying one or more entity types corresponding to the requested task from the task configuration; (see [0259], where the “system 800 determines a domain corresponding to received natural language input (e.g., using the techniques and components” and the corresponding domain defines entity types, for example, tasks such as "searching for and playing media items" or "searching for geographical locations" are mapped to the entity types "songs, movies, books, video games etc" within the media domain)
for each identified entity type, determining an entity of the entity type by executing the methods corresponding to the entity type specified in the entity configuration; (see [0260], where “system 800 determines, based on the natural language input, one or more respective values for one or more respective properties of the domain”, and the domain (eg. entity type) is used in identifying the named entities, as in the example of the media domain, where “first and second values of "Cheap of You" and "Ed Sheeran" are respectively determined for the media domain properties musicTitle and musicArtist. In some examples, at least one of the values represents a named entity (e.g., the first value "Cheap of You" represents the named entity "Shape of You").”)
performing the requested task based on the determined entities; and sending a response based on the performed task to the user in the chatbot conversation. (see [0041], where “In response, the digital assistant can acknowledge the request by saying "Yes, right away," and then send a suitable calendar invite on behalf of the user to each of the user's friends listed in the user's electronic address book.”).
As to claims 12 and 20, CRM claim 12 and system claim 20 and method claim 1 are related in the steps of claim 1 method, with each claimed element's function corresponding to the claimed CRM step. Accordingly claims 12 and 20 are similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Yang teaches a processor and a computer-readable storage medium [0006].

Regarding claim 2 and 13, wherein determining an entity of an entity type comprises: determining an entity pool comprising one or more candidate entities; and eliminating one or more entities from the entity pool based on one or more hints specified in the entity configuration. (see [0272], where candidate representations of a named entity are determined by the named entity model and the “model further determines respective rankings (and/or confidence scores) for each value of the plurality of values. The respective ranking for a value represents a confidence (e.g., confidence score) that the value correctly represents a named entity (e.g., such that a higher ranked value more likely correctly represents a named entity than a lower ranked value).”, and the respective rankings and/or confidence score serves as one kind of hint that to eliminate candidates in determining the named entity)

Regarding claim 3, Yang teaches wherein a hint specifies a data type for the entity type, wherein an entity is eliminated responsive to determining that the entity has a data type different from the data type specified as the hint. (see [0276], where the rankings are used to determine correct representations of named entities and “named entity model 804 uses information from knowledge base 806 (e.g., indicating that a value corresponds to a song, an artist, an album, etc.) (eg. data type) when determining one or more values and/or their respective rankings”)

Regarding claim 4 and 14, Yang teaches determining whether an entity pool has a plurality of entities; responsive to the entity pool including a plurality of entities, (see [0242], where “in order to complete a structured query, task flow processing module 736 needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances”) 
generating a question for confirming the value of the entity with the user; 
and sending the generated question to the user. (see [0242], where “when task flow processing module 736 invokes dialogue flow processing module 734 to determine the "party size" and "date" information for the structured query associated with the domain "restaurant reservation," dialogue flow processing module 734 generates questions such as "For how many people?" and "On which day?" to pass to the user.”; see also [0287], where “For example, after displaying the
natural language input "Play Cheap of You by Ed Sheeran,"…device 802 provides output (e.g., audio output), asking "Did you mean play Shape of You by Ed Sheeran?" A user of device 802 may then confirm the modification (e.g., by responding "Yes")”)

Regarding claim 5 and 15, Yang teaches wherein an entity configuration specifies one or more names for an entity, the method further comprising: selecting a named entity based on a user utterance that has a name matching the one or more names specified for the entity in the entity configuration, the named entity determined based on a named entity recognition model; and determining the value of the entity based on the value of the selected named entity. (see [0272], where “based on natural language input (and/or determined respective value(s) for domain propert(ies)), the machine learned model determines a plurality of values for a property of a domain.”, and the value of the entity is determinedby the named entity model in [0286]: “named entity model 804 modifies the natural language input to include the correct representation. For example, the natural language input "Play Cheap of You by Ed Sheeran" is modified to "Play Shape of You by Ed Sheeran." In some examples, a corresponding domain (and/or respective values for properties of the domain) is then determined for the modified natural language input. For example, the modified natural language input is processed (e.g., as described in FIGS. 7A-7C) to determine the corresponding media domain, the value "Shape of You" for the music Title domain property, and the value "Ed Sheeran" for the musicArtist domain property”)

Regarding claim 6 and 16, Yang teaches wherein the intent detection model comprises a neural network configured to receive an input sentence and an example sentence and output a score based on (see [0236], where “natural language processing module 732 is implemented using one or more machine learning mechanisms (e.g., neural networks)” and where “Natural language processing module 732 can select one or more candidate actionable intents from the set of candidate actionable intents based on the determined intent confidence scores.”; see [0313], where “a confidence score associated with a mapping indicates a likelihood that the mapping correctly maps an incorrect representation of a named entity to a correct representation of the named entity.”)

Regarding claim 7 and 17, Yang teaches wherein predicting the intent of the natural language sentence comprises: comparing the received natural language sentence with each of a set of example sentences; (see [0218], “Based on the speech recognition confidence scores, STT processing module 730 ranks the candidate text representations and provides the n-best (e.g., n highest ranked) candidate text representation(s) to natural language processing module 732 for intent deduction”)
and selecting the intent corresponding to one or more examples determined to match the received natural language sentence based on the comparison. (see [0219], “in one example, only the highest ranked (n= 1) candidate text representation is passed to natural language processing module 732 for intent deduction.”)

Regarding claim 8 and 18, Yang teaches receiving a chatbot configuration specifying a set of candidate intents, wherein a candidate intent corresponds to a task performed by the online system in response to user requests received via the chatbot; (see [0234], where “natural language processing module 732 selects one of the actionable intents as the task that the user intended the digital assistant to perform”)
wherein the chatbot configuration specifies a set of example sentences for each candidate intent and the intent detection model determines the intent of the received natural language sentence (see [0218], “Based on the speech recognition confidence scores, STT processing module 730 ranks the candidate text representations and provides the n-best (e.g., n highest ranked) candidate text representation(s) to natural language processing module 732 for intent deduction”) 
by using the neural network to match the received natural language sentence with example sentences for candidate intents specified in the chatbot configuration. (see [0236], where “Based on the candidate text representation and the associated contextual information, the one or more machine learning mechanisms are configured to determine intent confidence scores over a set of candidate actionable intents.”, and the machine learning mechanisms include neural networks)

Regarding claim 10 and 19, Yang teaches wherein the online system is a multi-tenant system hosting data and services for a plurality of tenants, wherein the chatbot configuration is specific to a tenant that performs a set of tasks using the multi-tenant system, (see [0043], where “DA [eg. digital assistant] server 106 communicates with external services 120 through network(s) 110 for task completion or information acquisition.”)
each task from the set of tasks corresponding to a candidate intent specified in the chatbot configuration. (see [0040], where “to act on an inferred user intent, the system performs one or more of the following: identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, APIs, or the like; and generating output responses to the user in an audible ( e.g., speech) and/or visual form.”)

Regarding claim 11, Yang teaches maintaining, by the online system, a set of tasks based on the conversation with the user, (see [0241], where “Task flow processing module 736 is configured to receive the structured query (or queries) from natural language processing module 732, complete the structured query, if necessary, and perform the actions required to "complete" the user's ultimate request…the various procedures necessary to complete these tasks are provided in task flow models 754.”)
wherein a task from the set of tasks corresponds to an intent determined from a user utterance; and selecting a task from the set of tasks and performing the task. (see [0247], where “In examples where task flow processing module 736 receives multiple structured queries from natural language processing module 732, task flow processing module 736 initially processes the first structured query of the received structured queries to attempt to complete the first structured query and/or execute one or more tasks or actions represented by the first structured query. In some examples, the first structured query corresponds to the highest ranked actionable intent”)

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 20200104362), further in view of Johnson (US Pub No. 20210082424).

Regarding claim 9, Yang teaches the neural network of claim 1. Yang does not teach training the network with a training dataset including example sentences. Johnson teaches training the neural network using training dataset including example sentences with known intents. (see [0076-77], where the dataset D is used to train the neural network, and see [0115] where the training set D consists of “the set D of keys (example sentences) and values (e.g., intents)”)
Yang and Johnson are combinable because they both teach determining the intent of natural language input in a dialog system. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network laid out in Yang with the use of example sentence to train the neural networks in the match function of Johnson. One would be motivated to do because to determine how well the “received input spoken utterance matches a stored sample utterance” [0075].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571)272-4692. The examiner can normally be reached Monday - Friday 9 AM to 5 PM. Examiner interviews are available via telephone, in person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\

/SARVAJNA KALVA/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659